Citation Nr: 0610826	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a fracture of the fifth 
metatarsal of the left foot.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a fracture of the left thumb.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
(DJD), status post meniscal tear of the left knee.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980, from January 1984 to January 1988, and from 
April 1990 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in December 2003 
for additional development.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for a right knee disorder.  
However, that claim was granted in a January 2006 rating 
decision.  

The issue of an initial evaluation in excess of 10 percent 
for the service-connected DJD, status post meniscal tear, of 
the left knee is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to be diagnosed with a 
chronic psychiatric disorder related to the manifestations 
that he exhibited while on active duty.  

2.  The service-connected left fifth toe fracture residuals 
is shown to be productive of pain and related functional loss 
and an overall disability picture that more nearly 
approximates that of a moderate degree.  

3.  The service-connected left thumb disorder is shown to be 
productive of pain and objective findings of functional loss 
and an overall disability picture that more nearly 
approximates that of favorable ankylosis of that digit of the 
veteran's minor hand.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability due to disease or in jury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for the assignment of an initial 10 percent 
evaluation, but not higher for the service-connected 
residuals of a fracture of the left thumb have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5224 (2005); 38 C.F.R. § 4.71a 
including Diagnostic Code 5224 (2002).  

3.  The criteria for the assignment of an initial 10 percent 
evaluation, but not higher for the service-connected 
residuals of a fracture of the fifth metatarsal of the left 
foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5284 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in July and October of 2001 and 
March 2004.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letters from 2001 were 
issued prior to the appealed rating decision.  Moreover, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case insofar as the claim of service connection for a 
psychiatric disorder is concerned.  With service connection 
cases, no disability rating or effective date is assigned 
when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

As to the increased evaluation claims, the veteran was fully 
notified that the grant of service connection entailed both a 
disability evaluation and an effective date for that 
evaluation in the appealed December 2001 rating decision.  
Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records reflect that he was 
prescribed Librium in August 1988 for nervousness.  An 
October 1989 Report of Medical History reflects that he was 
taking Librium for anxiety.  

The records from November 1997 and April 1998 indicate that 
he was counseled for stress and depression.  A March 2000 
examination report indicates a history of depression, but the 
examination itself revealed the veteran to be psychiatrically 
within normal limits.  

Subsequent to service, the veteran underwent a VA psychiatric 
examination in December 2004.  In the examination report, the 
examiner noted the veteran's history of in-service mental 
health treatment and medication, but the veteran "denied any 
psychiatric issues that impact[ed] him at this point in his 
life."  The examination was unremarkable in terms of 
orientation to all spheres, affect, mood, thought content, 
judgment, and insight.  

In summary, the examiner noted that, based on a review of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), he 
"could find no justification for any type of diagnosis' and 
instead considered "a diagnosis of No Diagnosis," under the 
DSM-IV.  

The examiner rendered a Global Assessment of Functioning 
(GAF) score of 75, contemplating slight "transient and 
expectable reactions to psychosocial stressors," but did not 
suggest a chronic disorder.  

Based on this examination report and the paucity of post-
service medical or mental health records suggesting a current 
psychiatric disorder, there is no competent medical evidence 
substantiating a chronic disorder subsequent to service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
November 2002 Substantive Appeal.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Moreover, as indicated in the December 2004 VA examination 
report, the veteran now appears to be denying that a current 
psychiatric disorder exists.  

Accordingly, the veteran's lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disorder, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


III.  Claims for compensable evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


B.  Left fifth toe

The RO has evaluated the veteran's left fifth toe disorder at 
the zero percent rate by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5172.  Under this section, a no percent 
evaluation is warranted for amputation of a toe other than 
the great toe, with removal of the metatarsal head but 
without metatarsal involvement.  A minimum compensable 
evaluation of 20 percent evaluation contemplates cases of one 
or two toes.  

A review of the veteran's medical records, however, indicates 
a history of a left fifth toe fracture, rather than an 
amputation.  For that reason, the Board finds that Diagnostic 
Code 5284, for foot injuries, is preferable for evaluation 
purposes.  Under this section, a minimum 10 percent 
evaluation is assigned for moderate foot injuries, whereas a 
20 percent evaluation contemplates moderately severe 
injuries.  

A review of the veteran's October 2001 and December 2004 VA 
examination reports reveals that the veteran's left fifth toe 
is productive of pain, tenderness and a callous.  

The 2004 examination report indicates that the veteran's left 
foot flareups result in approximately 10 percent limitation 
of motion and functional impairment, whereas a five percent 
decrease resulted from repetitive motion.  

In this regard, the VA General Counsel has held that 
depending upon the nature of the foot injury, Diagnostic Code 
5284 may involve limitation of motion and therefore, require 
consideration under 38 C.F.R. §§ 4.40 and 4.45, involving 
such symptoms as painful motion and functional loss due to 
pain.  VAOPGCPREC 9-98 (Aug. 14, 1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996) (regarding the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 with 
musculoskeletal disorders).  

Moreover, 38 C.F.R. § 4.59 stands for the proposition that 
actually painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  

In view of Diagnostic Code 5284 and the considerations under 
DeLuca and the noted regulations regarding pain, the Board 
finds that a 10 percent initial evaluation is fully 
warranted.  

The Board would point out that this disability has been shown 
to be consistent during the pendency of this appeal, and 
"staged ratings" are not in order.  Rather, the 10 percent 
evaluation should be assigned for the entire appellate 
period, beginning on September 1, 2001.  

As indicated hereinabove, however, there is no current 
evidence showing a moderately severe disorder involving the 
left fifth toe.  As indicated above, the functional 
impairment, while not negligible (five to ten percent), is 
relatively minimal.  Accordingly, there exists no basis for 
an evaluation in excess of 10 percent under Diagnostic Code 
5284.  

Overall, the evidence supports an initial 10 percent 
evaluation, though not more, for the veteran's service-
connected residuals of a fracture of the fifth metatarsal of 
the left foot.  


C.  Left thumb

The RO has evaluated the veteran's left thumb disorder at a 
no percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5224.  

Under this section, a 10 percent evaluation is warranted for 
favorable ankylosis of the thumb, whereas a 20 percent 
evaluation contemplates unfavorable ankylosis.  The current 
no percent evaluation has been assigned in view of 38 C.F.R. 
§ 4.31.  

As of August 26, 2002, the criteria for evaluating ankylosis 
of the digits, including Diagnostic Codes 5224, were revised.  

As to Diagnostic Code 5224, the code section remained the 
same, except that consideration is now warranted for an 
evaluation as amputation or for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  

Those symptoms, however, have not been shown in this case, 
and the Board thus finds that no prejudice will result from 
consideration of this claim despite this revision because the 
underlying diagnostic criteria have remained the same.  See 
Bernard v. Brown, 4 Vet. App. at 394.  

A review of the VA examination reports shows that there is no 
current evidence of ankylosis of the left thumb.  He has, 
however, complained of pain of the left thumb and has 
reported limitations in terms of writing and such activities 
as bowling.  

In the January 2005 examination report, the examiner noted 
that the veteran's discomfort and flare-ups resulted in 
approximately five percent functional impact and decreased 
range of motion, with pain having the major functional 
impact.  

However, during the January 2001 VA examination, the veteran 
was noted to be unable to abduct his thumb to the palm or 
bring it within .5 inch of the tip of the fifth finger.  

Given these findings, the Board again notes the holding of 
DeLuca and the criteria of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The veteran's subjective complaints of pain, along with the 
demonstrated VA examination findings, the service-connected 
disability picture is shown to more closely resemble that of 
favorable ankylosis of the thumb of a minor hand under the 
older version of the rating criteria.  Id.  

The Board would point out that this disability has been shown 
to be consistent during the pendency of this appeal, and 
"staged ratings" are not in order.  Rather, the 10 percent 
evaluation should be assigned for the entire appellate 
period, beginning on September 1, 2001.  

As noted above, however, the veteran does not present 
findings consistent with unfavorable ankylosis.  Accordingly, 
there exists no basis for an evaluation in excess of 10 
percent.  

Overall, the evidence supports an initial 10 percent 
evaluation, though not more, for the veteran's service-
connected residuals of a fracture of the left thumb.  To that 
extent, the appeal is granted.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  

An initial 10 percent evaluation for the service-connected 
residuals of a fracture of the fifth metatarsal of the left 
foot is granted, subject to the regulations governing the 
payment of VA monetary benefits.  

An initial 10 percent evaluation for the service-connected 
residuals of a fracture of the left thumb is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.  



REMAND

The Board's December 2003 remand included the issue of an 
initial compensable evaluation for the service-connected DJD, 
status post meniscal tear, of the left knee.  

Following a January 2005 VA examination, the RO, in a January 
2006 rating decision, increased this evaluation to 10 
percent, effective on September 1, 2001.  

The RO indicated in this rating decision that the 10 percent 
evaluation was "a grant of one issue on appeal" and did not 
further address the claim in the January 2006 Supplemental 
Statement of the Case.  

However, as the 10 percent evaluation represents far less 
than the maximum available under applicable diagnostic 
criteria, the veteran's claim for an increased evaluation 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The veteran has not otherwise indicated that he 
is satisfied with the 10 percent evaluation.  

For this reason, it is essential that the issue of 
entitlement to an initial evaluation in excess of 10 percent 
be addressed in a Supplemental Statement of the Case, in view 
of the recent VA examination report.  It is also essential 
that this Supplemental Statement of the Case contain an 
explanation of why (if the RO so determines) there exists no 
basis for an even higher evaluation, in light of such 
criteria as 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
and 5261.  See 38 C.F.R. § 19.31(b).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

A Supplemental Statement of the Case must 
be issued to the veteran and his 
representative, and this issuance must 
address the claim for an initial 
evaluation in excess of 10 percent for 
the service-connected DJD, status post 
meniscal tear, of the left knee.  This 
should contain a full description of all 
pertinent diagnostic criteria, as well as 
an explanation of why the criteria for 
the next higher evaluation have not been 
met.  The veteran should be given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


